Exhibit 10.23
Whereas, MKS Instruments, Inc. (“the “Company”) and Ronald C. Weigner
(“Employee”) have entered into an employment agreement dated July 1, 2005,
Appendix A of which includes deferred compensation benefits, and
Whereas, such deferred compensation benefits are subject to the provisions of
Internal Revenue Code Section 409A, and
Whereas Appendix A has been administered in accordance with the provisions of
Section 409A as of January 1, 2005, and
Whereas, Appendix A must be formally amended in writing on or before
December 31, 2008, to incorporate applicable provisions of Section 409A in order
to avoid potentially adverse tax consequences to Employee,
Now, therefore, in accordance with Section 16 of Appendix A, the Company and
Employee hereby agree that Appendix A of the Agreement is amended in its
entirety to read as follows, effective as of November 10, 2008:
APPENDIX A
Supplemental Retirement Benefits
1. Purpose. (a) General: The purpose of this Appendix A is to provide Employee
with supplemental retirement benefits to encourage his continued employment with
the Corporation. Benefits will be payable only if Employee fully complies with
all of the requirements of this Appendix A.
(b) For Benefit of Employee Only: Benefits under this Appendix A are provided
for the benefit of Employee only. No other employee shall accrue any rights of
any kind as a result of the existence of the arrangement described in this
Appendix A. Supplemental retirement benefits may be provided to an employee only
as specifically authorized by the Board of Directors of the Corporation.
(c) Internal Revenue Code Section 409A: The provisions of this Appendix A shall
be interpreted in a manner consistent with the requirements of Section 409A of
the Internal Revenue Code.
2. Definitions. As used in this Appendix A, the following terms have the
meanings set forth below, unless a different meaning is required by the context:

 



--------------------------------------------------------------------------------



 



2.1. “Actuarially Equivalent” means a benefit of equivalent value to another
benefit, determined on the following basis:
Interest Rate: The average annual interest rate on 10-year Treasury securities
as published by the Federal Reserve for the calendar quarter immediately
preceding the calendar quarter in which the actuarially equivalent benefit is
being determined plus 25 basis points; and
Mortality: The most recent “applicable mortality table” prescribed by Section
417(e)(3)(A)(ii) of the Internal Revenue Code (or a successor provision as
determined by the Corporation).
2.2. “Base salary” means base salary as defined in the Employment Agreement,
before any pre-tax salary reductions for participation in any benefits plan of
the Corporation.
2.3. “Beneficiary” means one or more persons, trusts, estates or other entities,
designated by Employee to receive death benefits under Section 6.1(b) of this
Appendix A upon Employee’s death. If Employee fails to designate a Beneficiary
or if all designated Beneficiaries predecease Employee, then such death benefits
shall be payable to the executor or personal representative of Employee’s
estate.
Employee shall designate his Beneficiary by completing and signing a beneficiary
designation form prescribed by the Corporation, and returning it to the
Corporation or its designated agent. Employee shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
beneficiary designation form and the Corporation’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Corporation of a new
beneficiary designation form, all Beneficiary designations previously filed
shall be canceled. The Corporation shall be entitled to rely on the last
beneficiary designation form filed by Employee and accepted by the Corporation
prior to his or her death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Corporation or its designated agent. If the Corporation has any doubt as to the
proper Beneficiary to receive payments pursuant to this Appendix A, the
Corporation shall have the right, exercisable in its discretion, to withhold
such payments until this matter is resolved to the Corporation’s satisfaction.

2



--------------------------------------------------------------------------------



 



2.4. “Bonus” means a bonus paid under the Corporation’s Management Incentive
Program.
2.5. “Change in Control” means the first to occur of any of the following
events:
(a) Any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the Company’s capital stock
entitled to vote in the election of directors;
(b) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger;
(c) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
(d) The shareholders of the Company approve the sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
the Company is a member.
2.6. “Corporation” means MKS Instruments, Inc. (the “Company”) and any
corporation, trust, association or enterprise which is required to be
considered, together with the Corporation, as one employer pursuant to the
provisions of Sections 414(b), 414(c), 414(m) or 414(o) of the Code. For
purposes of applying Code sections 1563(a)(1), (2), and (3) and regulation
section 1.414(c)-2 to the determination of companies under common control for
purposes of this Appendix A, 80% shall be used instead of “at least 80%” each
place it appears in such sections.
2.7. “Compensation” for any calendar year means the sum of Employee’s Base
Salary for such year plus any Bonus paid in such year.
2.8. “Early Retirement Benefit” means the Retirement benefit determined under
Section 5.2 of this Appendix A upon Employee’s Retirement prior to his Normal
Retirement Date.

3



--------------------------------------------------------------------------------



 



2.9. “Employment Agreement” means the Employment Agreement between Employee and
the Corporation that contains this Appendix A.
2.10. “Final Average Pay” means, for purposes of Section 5 the average of
Employee’s three (3) highest years of Compensation during the ten (10) calendar
year period immediately preceding the calendar year in which Employee Retires,
and for purposes of determining death benefits under Section 6 the average of
Employee’s three (3) highest years of Compensation during the ten (10) calendar
year period immediately preceding the calendar year containing Employee’s date
of death. The foregoing notwithstanding, any calendar year in which Employee has
no Compensation from the Corporation shall be ignored in determining such ten
calendar year period.
2.11. “Normal Retirement Age” means Employee’s 65th birthday or, if earlier, the
date Employee is deemed to have Retired in accordance with Section 2.15(b).
2.12. “Normal Retirement Benefit” means the Retirement benefit determined under
Section 5.1 of this Appendix A upon Employee’s Retirement on or after his Normal
Retirement Date.
2.13. “Normal Retirement Date” means the first day of the month in which
Employee attains Normal Retirement Age.
2.14. “Permanent and Total Disability” means (a) Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or
(b) Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation. Employee shall be conclusively
presumed to be Permanently and Totally Disabled upon determination that he is
disabled by the Social Security Administration.
2.15. “Retirement” or “Retires” or “Retired” means the earlier of:
(a) Employee’s Separation from Service with the Corporation upon or after
satisfying the vesting requirements of Section 4.1, or

4



--------------------------------------------------------------------------------



 



(b) Employee’s deemed Retirement. Employee shall be deemed to have Retired with
a fully vested Normal Retirement Benefit on the earliest of (i) the date he
becomes Permanently and Totally Disabled, (ii) the date of Employee’s Separation
from Service as a result of the Corporation’s termination of Employee’s
employment with the Corporation for any reason other than Termination for Cause
as defined in Section 2.21 of this Appendix A, (iii) the date of Employee’s
death while employed by the Corporation, or (iv) the date of Employee’s
qualifying Separation from Service following a Change in Control in accordance
with the provisions of Section 7 of this Appendix A.
2.16. “Retirement Date” means the date Employee Retires or is deemed to have
Retired in accordance with Section 2.15 of this Appendix A. The term “Retirement
Date” shall include Employee’s Early Retirement Date as defined in Section 5.2
of this Appendix A.
2.17. “Section 409A” means Section 409A of the Internal Revenue Code, as the
same may be amended from time to time, and any successor statute thereto.
References in this Appendix A to Section 409A shall be deemed to mean and
include any published guidance, regulations, notices, rulings and similar
announcements issued by the Internal Revenue Service or by the Secretary of the
Treasury under or interpreting Section 409A, decisions by any court of competent
jurisdiction involving a Participant or a beneficiary and any closing agreement
made under section 7121 of the Code that is approved by the Internal Revenue
Service and involves a Participant, all as determined by the Corporation in good
faith, which determination may (but shall not be required to) be made in
reliance on the advice of such tax counsel or other tax professional(s) with
whom the Corporation from time to time may elect to consult with respect to any
such matter.
2.18. “Separates from Service” or “Separation from Service” means Employee’s
separation from service with the Corporation as a result of death retirement, or
any other reason, except that for purposes of this section 2.18 the employment
relationship is treated as continuing intact while Employee is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as Employee retains a
right to reemployment with the Corporation under an applicable statute or by
contract. For purposes of this Section 2.18 a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer. If the period of
leave exceeds six months and the individual does not retain a right

5



--------------------------------------------------------------------------------



 



to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Whether an Employee has a Separation from Service shall be
determined in accordance with the provisions of Section 409A, and regulations
thereunder, and any other applicable guidance.
2.19. “Specified Employee” means, at any time when stock of the Corporation is
publicly traded on an established securities market or otherwise (as determined
in accordance with Section 409A), an employee who is a “specified employee”
within the meaning of Section 409A. The Corporation shall have the discretion to
use any alternative permitted under Section 409A to determine whether Employee
is a Specified Employee, and to take any action necessary to make such
alternative binding.
2.20. “Termination of Employment” means, for purposes of Section 4.6 of this
Appendix A, Termination for Cause, or Employee’s voluntary severance from
employment with the Corporation (within the meaning of the Corporation’s normal
policies and procedures) for any reason other than Retirement.
2.21. “Termination for Cause” means, solely for purposes of this Appendix A,
termination of Employee’s employment by the Corporation as a result of
Employee’s conviction for the commission of a felony, material breach of any
employment or other agreements between Employee and the Corporation, or willful
failure to perform the material responsibilities of his position with the
Corporation.
2.22. “Trust” means a Trust established pursuant to Section 10 of this
Appendix A.
3. Eligibility for Retirement Benefits.
3.1. General: Subject to Sections 4.2, 4.3, 4.4, and 4.5 the Corporation shall
pay the retirement benefits described in this Appendix A only if Employee
Retires from employment with the Corporation upon or after satisfying the
vesting requirements set forth in Section 4.1, or upon Employee’s deemed
Retirement pursuant to Section 2.15(b).
4. Vesting.

6



--------------------------------------------------------------------------------



 



4.1 General: Except as provided in Sections 4.2, 4.3, 4.4, and 4.5, and subject
to Section 10.1, Employee’s benefits under this Appendix A shall be fully vested
and nonforfeitable if Employee satisfies both (a) and (b) while employed with
the Corporation:
(a) attains age 60, and
(b) has 25 years of service with the Corporation. Employee shall have 25 years
of service on the 25th anniversary of Employee’s original hire date.
The foregoing notwithstanding, Employee shall be fully vested in his benefit
under this Appendix A upon Employee’s deemed Retirement pursuant to
Section 2.15(b) of this Appendix A.
4.2. Termination for Cause: All benefits shall be forfeited, and no amount shall
be payable under this Appendix A, in the event of Employee’s Termination for
Cause.
4.3. Compliance with Noncompete, Nondisclosure, and Nonsolicitation Agreements.
All benefits under this Appendix A are expressly conditioned upon Employee’s
compliance with the terms of any noncompetition, nondisclosure, or
nonsolicitation provisions contained in the Employment Agreement, or in any
other agreement between Employee and the Corporation. All benefits payable under
this Appendix A shall be forfeited, and no amount shall be payable, in the event
Employee violates the terms of any such provisions. If Employee violates the
terms of any such provisions, and benefit payments have commenced to Employee,
any such payments shall cease, and Employee shall repay all previously paid
benefits to the Corporation upon demand. If Employee fails to repay such amounts
upon demand, the Corporation shall have the right to take any action necessary
to recover such payments from Employee.
4.4. Notice of Intent to Retire. Benefits payable under this Appendix A are
specifically conditioned upon Employee providing to the Corporation written
notice of Employee’s intent to Retire at least six months prior to Employee’s
Retirement date. In the event Employee fails to satisfy the notice requirements
of this Section 4.4, all benefits shall be forfeited, and no amount shall be
payable under this Appendix A. The foregoing notwithstanding, the Corporation,
in its sole and absolute discretion, may elect to waive the notice requirement
of this Section 4.4. The foregoing notwithstanding, this Section 4.4 shall not
apply to death

7



--------------------------------------------------------------------------------



 



benefits payable under Section 6 of this Appendix A, or to Retirement benefits
payable under Section 5 as a result of Employee’s deemed Retirement pursuant to
Section 2.15(b).
4.5. Release. Benefits payable under this Appendix A (other than death benefits
payable under Section 6) are specifically conditioned upon and provided in
exchange for Employee signing a separation agreement that releases the
Corporation from any liabilities that may have arisen as a result of Employee’s
employment and/or termination of employment with the Corporation. In the event
Employee terminates employment with the Corporation for any reason other than
death (including Retirement) without satisfying the requirements of this
Section 4.5 all benefits shall be forfeited, and no amount shall be payable
under this Appendix A.
4.6. Termination of Employment Prior to Satisfying Vesting Requirements. No
benefits are payable under this Appendix A upon Employee’s Termination of
Employment with the Corporation prior to satisfying the vesting requirements set
forth in Section 4.1.
5. Retirement Benefits.
5.1. Normal Retirement Benefit. This Section 5.1 describes the Retirement
benefit payable by the Corporation in the event Employee Retires on or after his
Normal Retirement Date. Employee’s Normal Retirement Benefit shall be paid in
the form of an Actuarially Equivalent lump sum, as set forth in Section 5.3.
(a) Married on Retirement Date: If Employee is married on his Retirement Date,
Employee’s Normal Retirement Benefit shall be:
50% times Final Average Pay
payable annually for the life of Employee with 50% of such amount continuing
after Employee’s death to his spouse for her life, with payments commencing on
Employee’s Normal Retirement Date, and subsequent payments made as of each
anniversary thereof. Solely for purposes of this Section 5.1, “Spouse” shall
mean the spouse to whom Employee is married on his Retirement Date (regardless
of whether that is the same spouse to whom he is married on his date of death),
unless the Corporation is directed by a court of competent jurisdiction to treat
someone else as Employee’s “spouse.”

8



--------------------------------------------------------------------------------



 



(b) Not Married on Retirement Date: If Employee is not married on his Retirement
Date, Employee’s Normal Retirement Benefit shall be:
50% times Final Average Pay
payable annually for the life of Employee with a ten year certain guarantee,
with payments commencing on Employee’s Normal Retirement Date, and subsequent
payments made on each anniversary thereof.
5.2. Early Retirement Benefit. This Section 5.2 describes the Retirement benefit
payable by the Corporation in the event Employee Retires prior to his Normal
Retirement Date. Employee may Retire from employment with the Corporation prior
to his Normal Retirement Date on the first day of any month coincident with or
next following the date he satisfies the vesting requirements of section 4.1.
The date on which Employee Retires under this Section 5.2 shall be his Early
Retirement Date. Employee’s Early Retirement Benefit shall be paid in the form
of an Actuarially Equivalent lump sum, as set forth in Section 5.3.
(a) Married on Early Retirement Date: If Employee is married on his Early
Retirement Date, Employee’s Early Retirement Benefit shall be:
50% times Final Average Pay
multiplied by the applicable percentage as set forth in the following schedule:

                                         
Age at which Early Retirement Benefits Commence
    64       63       62       61       60  
 
                                       
Applicable Percentage
    90 %     80       60       40       20  

payable annually for the life of Employee with 50% of such amount continuing
after Employee’s death to his spouse for her life, with payments commencing on
Employee’s Early Retirement Date, and subsequent payments made on each
anniversary thereof. Solely for purposes of this Section 5.2, “Spouse” shall
mean the spouse to whom Employee is married on his Early Retirement Date
(regardless of whether that is the same spouse to whom he is married on his date
of death), unless the Corporation is directed by a court of competent
jurisdiction to treat someone else as Employee’s “spouse

9



--------------------------------------------------------------------------------



 



(b) Not Married on Early Retirement Date: If Employee is not married on his
Early Retirement Date, Employee’s Early Retirement Benefit shall be:
50% times Final Average Pay
multiplied by the applicable percentage as set forth in the following schedule:

                                         
Age at which Early Retirement Benefits Commence
    64       63       62       61       60  
 
                                       
Applicable Percentage
    90 %     80       60       40       20  

payable annually for the life of Employee with a ten year certain guarantee,
with payments commencing on Employee’s Early Retirement Date, and subsequent
payments made on each anniversary thereof.
5.3. Form of Payment:
Employee’s Normal Retirement Benefit or Early Retirement Benefit, determined in
accordance with section 5.1 or 5.2 as applicable, shall be paid in the form of a
single lump sum that is Actuarially Equivalent to such Normal Retirement Benefit
or Early Retirement Benefit. Such lump sum shall be paid on Employee’s
Retirement Date (or, if later, the earliest date permitted by Section 409A). No
benefits shall be payable in the form of an annuity or in installments.
5.4. Delay of Payment to Specified Employee. Sections 5.1 through 5.3 of this
Appendix A notwithstanding, in the event Employee is a Specified Employee on the
date Employee Separates from Service, then any amount payable under this
Appendix A as a result of such Separation from Service, other than amounts
payable as a result of Employee’s Permanent and Total Disability, shall not be
made earlier than (a) the date that is six months after the date of such
Employee’s Retirement or, if earlier, (b) the date of the Employee’s death.
Employee’s Retirement benefit shall be actuarially increased, in the manner
determined by the Corporation, to account for such delayed commencement date.

10



--------------------------------------------------------------------------------



 



5.5. Time of Payment: Where the provisions of this Appendix A require that a
payment be made on a designated date, (for example, under Sections 5.1, 5.2,
5.3, and 5.4) such payment shall be deemed to have been made on such date if it
is made as soon as administratively practicable following such date. In no
event, however, shall payment be made later than the end of the calendar year
containing such designated date or, if later, the 15th day of the third calendar
month following such designated date. No adjustment shall be made to Employee’s
Retirement benefit as a result of any delay between the specified payment date
and the actual payment date. In no event shall Employee be permitted to
designate, directly or indirectly, the taxable year in which payment will be
made.
5.6. Death While Employed by the Corporation. In the event Employee dies while
employed by the Corporation, any benefits payable under this Appendix A shall be
determined in accordance with Section 6.
5.7 Domestic Relations Orders. The payment of all or part of Employee’s
Retirement benefit may, in the sole discretion of the Corporation, be
accelerated and paid to a person other than Employee if Corporation determines
that such payment is necessary to fulfill a valid domestic relations order as
defined in Section 414(p)(1)(B) of the Internal Revenue Code.
6. Death While Employed by the Corporation.
6.1. General. In the event Employee dies while employed by the Corporation the
death benefit payable under this Appendix A shall be as follows:
(a) if Employee is married on his date of death, 50% of the lump sum that is
Actuarially Equivalent to the Normal Retirement Benefit determined under
Section 5.1(a) of this Appendix A, such lump sum benefit to be determined as if
Employee Retired on his date of death after reaching Normal Retirement Age; or
(b) if Employee is not married on his date of death, 50% of the lump sum that is
Actuarially Equivalent to the Normal Retirement Benefit determined under
Section 5.1(b) of this Appendix A, such lump sum benefit to be determined as if
Employee Retired on his date of death after reaching Normal Retirement Age.
The death benefit shall be payable in a lump sum as soon as administratively
practicable following Employee’s date of death.

11



--------------------------------------------------------------------------------



 



6.2. Payee. This death benefit shall be payable to Employee’s (a) surviving
spouse if Employee is married on his date of death, or (b) Beneficiary if
Employee is not married on his date of death. “Surviving spouse” for purposes of
this Section 6.2 means the spouse to whom Employee is married on his date of
death.
7. Effect of a Change in Control of the Corporation. Anything in this Appendix A
to the contrary notwithstanding, this Section 7 shall apply in the event of a
Change in Control. If, within three years after the date of a Change in Control,
Employee voluntarily Separates from Service with the Corporation for Good
Reason, and employee is not otherwise eligible for Retirement, then Employee
shall be deemed to have Retired with a fully vested Normal Retirement Benefit on
the date of such Separation from Service.
Solely for purposes of this Section 7, “Good Reason” shall mean Employee’s
voluntary Separation from Service within 90 days following (i) a material
diminution in Employee’s positions, duties and responsibilities from those
described in this Employment Agreement (ii) a reduction in Employee’s Base
Salary (other than a reduction which is part of a general salary reduction
program affecting senior executives of the Corporation) (iii) a material
reduction in the aggregate value of the pension and welfare benefits provided to
Employee from those in effect prior to the Change in Control (other than a
reduction which is proportionate to the reductions applicable to other senior
executives pursuant to a cost-saving plan that includes all senior executives),
(iv) a material breach of any provision of this Employment Agreement by the
Corporation, (v) the Corporation’s requiring Employee to be based at a location
that creates for Employee a one way commute in excess of 60 miles from his
primary residence, except for required travel on the Corporation’s business to
an extent substantially consistent with the business travel obligations of
Employee under this Employment Agreement. Notwithstanding the foregoing, a
termination shall not be treated as a termination for Good Reason (i) if
Employee shall have consented in writing to the occurrence of the event giving
rise to the claim of termination for Good Reason or (ii) unless Employee shall
have delivered a written notice to the Corporation within 30 days of his having
actual knowledge of the occurrence of one of such events stating that he intends
to terminate his employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.
8. Effect of termination of employment and rehire. Upon Employee’s Retirement,
the benefit payable under this Appendix A, if any, shall be determined by the
Corporation and such

12



--------------------------------------------------------------------------------



 



determination shall be conclusive and binding (subject to Section 14). If
Employee is subsequently reemployed by the Corporation such reemployment,
additional service, and additional compensation shall not result in a
re-determination of the benefits due under this Appendix A.
9. Administration.
9.1. Powers of the Corporation: The Board of Directors of the Company (the
“Board”) shall have the sole authority to act on behalf of the Corporation under
this Appendix A (subject to Section 9.3), and shall have all the powers
necessary to administer the benefits under this Appendix A, including, without
limitation, the power to interpret the provisions of this Appendix A and to
establish rules and prescribe any forms required to administer benefits under
this Appendix A
9.2. Actions of the Board: All determinations, interpretations, rules, and
decisions of the Board shall be conclusive and binding upon all persons having
or claiming to have any interest or right under this Appendix A.
9.3. Delegation: The Board shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Corporation or other
individuals or entities. Any delegation by the Board may allow further
delegations by the individual or entity to whom the delegation is made. Any
delegation may be rescinded by the Board at any time. Each person or entity to
whom a duty or responsibility has been delegated shall be responsible for the
exercise of such duty or responsibility and shall not be responsible for any act
or failure to act of any other person or entity.
9.4. Reports and Records: The Board and those to whom the Board has delegated
duties under Section 9.3 shall keep records of all their proceedings and actions
and shall maintain books of account, records, and other data as shall be
necessary for the proper administration of this Appendix A and for compliance
with applicable law.
9.5. Costs: The costs of providing and administering the benefits under this
Appendix A shall be borne by the Corporation.
10. Unfunded Benefits; Establishment of Trust.

13



--------------------------------------------------------------------------------



 



10.1. Unfunded Status. This Appendix A shall be unfunded for tax purposes and
for purposes of Title 1 of ERISA.
10.2. Establishment of Trust. The Corporation shall not be required to set aside
any funds to discharge its obligations hereunder, but may set aside such funds
to informally fund all or part of its obligations hereunder if it chooses to do
so, including without limitation the contribution of assets to a “rabbi trust”
(the Trust). Any setting aside of amounts, or acquisition of any insurance
policy or any other asset, by the Corporation with which to discharge its
obligations hereunder in trust or otherwise, shall not be deemed to create any
beneficial ownership interest in Employee, his surviving spouse, or Beneficiary,
and legal and equitable title to any funds so set aside shall remain in the
Corporation, and any recipient of benefits hereunder shall have no security or
other interest in such funds. The rights of Employee and his surviving spouse
and Beneficiary(ies) under this Appendix A shall be no greater than the rights
of a general unsecured creditor of the Corporation. Any and all funds so set
aside by the Corporation shall remain the general assets of the Corporation, and
subject to the claims of its general creditors, present and future.
10.3. Interrelationship of this Appendix A and the Trust. The provisions of this
Appendix A shall govern the rights of Employee to receive distributions pursuant
to the provisions of this Appendix A. The provisions of the Trust shall govern
the rights of the Corporation, Employee, and creditors of the Corporation to the
assets transferred to the Trust. The Corporation shall at all times remain
liable to carry out its obligations under this Appendix A.
10.4. Distributions from the Trust. The Corporation’s obligations under this
Appendix A may be satisfied with Trust assets distributed pursuant to the terms
of the Trust, and any such distribution shall reduce the Corporation’s
obligation under this Appendix A.
11. Payment of Benefit for Disabled or Incapacitated Person. If the Corporation
determines, in its discretion, that Employee or Employee’s Beneficiary or
surviving spouse is under a legal disability or is incapacitated in any way so
as to be unable to manage his financial affairs, the Corporation may make any
payment otherwise due under the terms of this Appendix A to such person or to
his legal representative or to a friend or relative of such person as the
Corporation considers advisable. Any payment under this Section 11 shall be a
complete discharge of any liability for the making of such payment under this
Appendix A. Nothing contained in this Section 11, however, should be deemed to
impose upon the Corporation any liability for paying a benefit to any person who
is under such a legal

14



--------------------------------------------------------------------------------



 



disability or is so incapacitated unless it has received notice of such
disability or incapacity from a competent source.
12. Nonassignability. Neither Employee nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by Employee or any
other person, be transferable by operation of law in the event of Employee’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise. The Corporation is authorized to
make any payments directed by court order.
13. Claim Procedure.
13.1. Presentation of Claim. Employee, or the surviving spouse of Employee after
Employee’s death, or Employee’s Beneficiary (such Employee, surviving spouse, or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Corporation a written claim for a determination with respect to the amounts
distributable to such Claimant under this Appendix A. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
13.2. Notification of Decision.
(a) Claim for benefits other than Disability benefits. The Corporation shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Corporation determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Corporation expects to render the
benefit determination.

15



--------------------------------------------------------------------------------



 



(b) Claim for Disability benefits. If the claim relates to benefits in
connection with Disability, the Corporation shall consider a Claimant’s claim
within a reasonable time, but no later than forty-five (45) days after receiving
the claim. If the Corporation determines that, due to matters beyond the control
of the Plan, the Corporation will not be able to respond to the claim within
such 45-day period, the Corporation may extend the response period for one or
two additional periods of up to 30 days each by providing the Claimant with
notice describing the circumstances that necessitate the extension and the date
as of which the Corporation anticipates that it will render its decision. Each
such notice must be conveyed to the Claimant prior to the commencement of an
extension.
(c) Notification. The Corporation shall notify the Claimant, in writing, within
the time periods specified in Section 13.2(a) or (b), as applicable:
(1) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
(2) that the Corporation has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
(A) the specific reason(s) for the denial of the claim, or any part of it;
(B) specific reference(s) to pertinent provisions of this Appendix A upon which
such denial was based;
(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
(D) an explanation of the claim review procedure set forth in Section 13.3
below; and
(E) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

16



--------------------------------------------------------------------------------



 



13.3. Review of a Denied Claim.
(a) Claim for benefits other than Disability benefits. On or before sixty
(60) days after receiving a notice from the Corporation that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Corporation a written request for a review of
the denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):
(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;
(b) may submit written comments or other documents; and/or
(c) may request a hearing, which the Corporation, in its sole discretion, may
grant.
The Corporation shall render its decision on review promptly, and no later than
sixty (60) days after the Corporation receives the Claimant’s written request
for a review of the denial of the claim. If the Corporation determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Corporation expects to render the
benefit determination. In rendering its decision, the Corporation shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The decision
must be written in a manner calculated to be understood by the Claimant, and it
must contain:
(1) specific reasons for the decision;
(2) specific reference(s) to the pertinent provisions of this Appendix A upon
which the decision was based;
(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for

17



--------------------------------------------------------------------------------



 



benefits; and
(4) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
(b) Claim for Disability benefits. If the claim relates to benefits in
connection with Disability, the procedure described in Section 13.3(a) above
shall apply, modified as follows:
(1) All references to 60 days shall be changed to 45 days, except that a
Claimant shall have 180 days to file an appeal.
(2) The Corporation shall designate an individual to conduct the review who is
not the individual who made the initial adverse determination, and is not a
subordinate of such individual.
(3) The notice of extension shall describe the circumstances that require the
extension; must include the date as of which the Corporation anticipates that it
will render its decision; and must be communicated to the Claimant prior to the
commencement of the extension.
(4) The review shall not afford deference to the initial adverse benefit
determination.
(5) When the appeal is based on a medical judgment, the Corporation shall
consult with a health care professional who has appropriate experience and
training in the field involved in determining the Claimant’s Disability and
shall identify all medical and vocational experts whose advice was obtained in
connection with the appeal. A health care professional may not be consulted
under this Section 7.10(b)(3)(ii)(E) if the health care professional (or a
subordinate of such individual) was consulted in connection with the initial
claim for benefits.
(6) If the Corporation makes an adverse benefit determination on review, the
Corporation shall provide the Claimant with a statement that the Claimant is
entitled to receive or request reasonable access to, and copies of, all
information relevant to the claim for benefits, including internal rules,
guidelines, and protocols (to the extent relied upon) and a statement regarding
voluntary alternative dispute resolution options.

18



--------------------------------------------------------------------------------



 



13.4. Disability Benefits. For purposes of this Article 13, “Disability
benefits” means a benefit payable under this Appendix A that is conditioned upon
the Corporation’s determination that Employee is Permanently and Totally
Disabled. If the Corporation does not make such determination, but instead
relies solely upon the determination of the Social Security Administration’s
determination that Employee is disabled, then Sections 13.2(b) and 13.3(b) shall
not apply, and any claims by Employee shall instead be reviewed under the
provisions of this Article 13 for benefits other than Disability benefits.
13.5. Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Appendix A.
14. Tax Withholding and Reporting; Section 280G Excise Taxes.
(a) General. The Corporation shall have the right to deduct any required
withholding taxes from any payment made under this Appendix A. Except as
provided in Section 14(b), the Corporation shall not be obligated to pay or
reimburse Employee, or his surviving spouse or Beneficiary, for any income or
other taxes or penalties that may be imposed on such person by the Internal
Revenue Service or any state or other taxing authority as a result of benefits
paid under this Appendix A.
(b) Excise Tax Payment. In the event that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”)), to Employee or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement (including this
Appendix A) or otherwise in connection with, or arising out of, his employment
with the Corporation or a Change in Control of the Corporation (a “Payment” or
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Employee
will be entitled to immediately receive an additional payment (a “Gross-Up
Payment”) from the Corporation in an amount such that after payment by Employee
of all taxes (including any interest or penalties, other than interest and
penalties imposed by reason of Employee’s failure to file timely a tax return or
pay taxes shown due on his return, imposed with respect to such taxes and the
Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment,

19



--------------------------------------------------------------------------------



 



Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
15. Successors. The provisions of this Appendix A shall bind and inure to the
benefit of the Corporation and its successors and assigns and Employee and
Employee’s surviving spouse and designated beneficiaries.
16. Amendment. This Appendix A may be amended only by written agreement between
Employee and the Corporation.
Agreed to and executed this 10th day of November, 2008.

          MKS Instruments, Inc.
      By:   /s/ Leo Berlinghieri         Leo Berlinghieri, CEO & President      
              /s/ Ronald C. Weigner       Ronald C. Weigner              

20